              Case 5:07-cr-40106-JAR Document 150 Filed 05/18/20 Page 1 of 4




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                  Plaintiff,

                  v.                                                  Case No. 07-40106-01-JAR

 INDELFONSO VAZQUEZ-MARTINEZ,

                  Defendant.



                                     MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Indelfonso Vazquez-Martinez’s pro se

Motion to Vacate, Correct, or Set Aside Sentence pursuant to 28 U.S.C. § 2255 (Doc. 148).

Upon further review, the Court finds that Defendant’s § 2255 motion was docketed in error and

instead construes the pleading as a motion to reconsider the Court’s Memorandum and Order

dismissing Defendant’s Motion for Resentencing as an unauthorized second or successive

motion under 28 U.S.C. § 2255.1

         D. Kan. Rule 7.3 states that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.”2 Because Defendant filed

his motion within twenty-eight days of this Court’s Order, it is treated as a motion to alter or

amend under Rule 59(e).3 Grounds that justify alteration or amendment under Rule 59(e)

include: (1) an intervening change in controlling law; (2) new evidence that was previously




         1
             Doc. 147.
         2
             D. Kan. R. 7.3(a).
         3
           Hatfield v. Bd. of Cty. Comm’rs for Converse Cty., 52 F.3d 858, 861 (10th Cir. 1995) (applying earlier
version of Rule 59(e), when the deadline was ten days instead of twenty-eight).




                                                          1
              Case 5:07-cr-40106-JAR Document 150 Filed 05/18/20 Page 2 of 4




unavailable; or (3) a need to correct clear error or prevent manifest injustice.4 A Rule 59(e)

motion does not permit a losing party to revisit issues previously addressed or to present new

legal theories or facts that could have been raised earlier.5 Rather, such a motion “is appropriate

where the court has misapprehended the facts, a party’s position, or the controlling law.”6

         Because Defendant proceeds pro se, the Court is mindful that it must construe his

pleadings liberally and apply a less stringent standard than that applicable to attorneys.7

Nonetheless, Defendant presents no valid legal argument to warrant relief from the Court=s

Order. Although difficult to follow, Defendant’s motion identifies neither an intervening change

in the law nor new evidence that was previously unavailable. To the extent Defendant contends

that the Court committed clear error, he misstates the law and fails to establish that the Court has

misapprehended the facts or his position. Defendant appears to argue that the Supreme Court’s

decision in Beckles v. United States left open the question whether defendants sentenced when

the United States Sentencing Guidelines were mandatory may mount vagueness attacks on their

sentences.8 As explained in the Court’s Order, however, Defendant’s motion is founded on a

vagueness challenge to a sentence imposed under the advisory Guidelines, and thus Beckles




         4
          Hayes Family Trust v. State Farm Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2017) (citing Servants
of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).
         5
             Servants, 204 F.3d at 1012.
         6
             Id. (citation omitted); Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).
         7
             Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997).
          8
            137 S. Ct. 886, 903 n.4 (2017) (Sotomayor, J. concurring); see United States v. Brown, 868 F.3d 297, 304
(4th Cir. 2017) (Gregory, C.J, dissenting).




                                                             2
                Case 5:07-cr-40106-JAR Document 150 Filed 05/18/20 Page 3 of 4




dictates that such an argument is unavailable.9 Accordingly, Defendant’s motion provides no

basis for relief under Rule 59(e) and his motion is denied.10

           Under Rule 11 of the Rules Governing Section 2255 Proceedings, the court must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant. 11 A

certificate of appealability may issue only if the applicant has made a substantial showing of the

denial of a constitutional right.12 To satisfy this standard, the movant must demonstrate that

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.”13 For the reasons stated above, the Court finds that Defendant has not

satisfied this standard and therefore, denies a certificate of appealability as to its ruling

dismissing his unauthorized second or successive § 2255 motion as well as this Order denying

reconsideration.

           IT IS THEREFORE ORDERED BY THE COURT that Defendant Indelfonso

Vazquez-Martinez’s Motion for Reconsideration (Doc. 148) is DENIED. The clerk’s office is




           Doc. 147 at 4. The Tenth Circuit recently concluded that for collateral proceedings, “the Supreme Court
           9

has not announced a new rule retroactively applicable to the mandatory Guidelines. Nor . . . has the Supreme Court
seen fit to take up the issue of Johnson’s impact on the mandatory Guidelines.” United States v. Pullen, 913 F.3d
1270, 1283 n.14 (10th Cir. 2019).
           10
           Defendant also requests the Court to consider whether he is eligible for sentence reduction as a first
offender under the First Step Act, which was signed into law December 21, 2018, after Defendant was sentenced.
Although the Court declines to consider Defendant’s request in the context of a motion to reconsider the dismissal of
his second or successive § 2255 motion, it notes that Defendant was convicted of an offense involving
methamphetamine and that the statutory penalties for drug conspiracies involving methamphetamine were not
impacted by the Act. See, e.g., United States v. Tovar-Zamorano, No. 16-20052-JAR, 2019 WL 2005918, at *2 (D.
Kan. May 7, 2019) (explaining First Step Act permits courts to reduce a sentence retroactively under the Fair
Sentencing Act of 2010, which modified the statutory sentencing range only for crack cocaine offenses).
          11
             The denial of a § 2255 motion is not appealable unless a circuit justice or a district judge issues a
certificate of appealability. Fed. R. App. P. 22(b)(1); 28 U.S.C. § 2253(c)(1).
           12
                28 U.S.C. § 2253(c)(2).
           13
                Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 542 U.S. 274, 282
(2004)).




                                                              3
         Case 5:07-cr-40106-JAR Document 150 Filed 05/18/20 Page 4 of 4




directed to change the title of the pleading accordingly. Defendant is also denied a Certificate of

Appealability.

       IT IS SO ORDERED.

       Dated: May 18, 2020
                                               S/ Julie A. Robinson
                                              JULIE A. ROBINSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
